DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Applicant’s election without traverse of Group I (claims 1-11 and 17-18 – drawn to a method of manufacturing a sorbent) in the reply filed on 7-14-22 is acknowledged. Claims 12-15 (Group II – drawn to a sorbent material) and claim 16 (Group III – drawn to a method of using a sorbent material) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Drawings
3.	The drawings are objected to because: 
In Fig. 5, the lines displayed in the graph, appearing to represent temperatures, are blurred and cannot be distinguished.
The graphs of Figures 8a, 8b, and 8c include figure numbering, reference numbering, labels, title, etc. which are blurred and illegible.

4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claims 1 and 18 are objected to because of the following informalities:  
Claim 1: 
At line 6, it is suggested to change “(Fe)” to iron and “(Al)” to aluminum for consistency.
At line 7, it is suggested that “Al” be changed to aluminum for consistency. 
Claim 18: 
At line 2, it is suggested to change “Fe” to iron and “Al” to aluminum for consistency.
Appropriate correction is required.
6.	The substitute specification filed 6/25/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c). Specifically, the marked-up version does not show all of the markings showing all of the changes (see 37 CFR 1.125(c)). Specifically, the paragraph numbers in the originally filed specification are not shown as deletions in the marked-up copy.

Specification
7.	The disclosure is objected to because of the following informalities: 
M2a, listed in Table 3, does not appear to be described in the specification. 
Figures 6A, 6B, 7A, 7B, 8A, 8B, 8C, 9A and 9B are labeled in the drawings as using lower-case letters: 6a, 6b, 7a, 7b, 8a, 8b, 9a, and 9c. 
Appropriate correction is required.

8.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: Method for Manufacture of Sorbent Material, Sorbent Material and Method of Use.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-11 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
At lines 10 and 11, the meaning of “rich” is not clear. The term “rich” is a relative term which renders the claim indefinite. The term “rich” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-11 and 17-18 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15.	Claims 1-6, 9-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Adriano Freitas de Sousa et al. (Chemical Engineering Journal 210 (2012) 143-149) in view of Salgado et al. (Brazilian Journal of Chemical Engineering 36 (2019) 1501-1518).
Claim 1: Regarding the limitation: A method of manufacturing a sorbent material, the method comprising: mixing a first granular material comprising iron and a second granular material comprising aluminum hydroxide to obtain a mixture, Adriano Freitas de Sousa et al. (hereafter Sousa) disclose a method of producing a sorbent material (method of manufacturing a sorbent material) for adsorption of phosphate using hybrid spheres containing iron oxide and aluminum oxide (see Title; Abstract). Sousa describes the synthesis for providing the sorbents using chitosan monomer and the metal ions iron and aluminum (see p. 144, section 2.1, Preparation of Adsorbents). Aluminum and iron nitrate salts are dissolved with the chitosan. The resulting aluminum-iron-chitosan solution mixture is then added to ammonium hydroxide to form gel spheres. The formed spheres are then dried at room temperature and finally heat-treated at 550 oC (calcination) to eliminate the chitosan and form iron and aluminum oxide spheres (see p. 144, section 2.1, Preparation of Adsorbents).
The process described by Sousa does not specifically indicate that aluminum hydroxide and iron hydroxide are formed following addition of aluminum-iron-chitosan to aqueous ammonium hydroxide solution to form the gel spheres. However, the procedure described by Sousa, and claimed by applicant, is well-documented in published literature which discloses that metal hydroxide spheres are necessarily formed when following the above described sorbent production process by Sousa for forming iron and aluminum oxide sorbents. It is submitted that the method step of Sousa described above necessarily forms aluminum and iron hydroxide spheres.
In support of this well-documented fact, the Salgado et al. (hereafter Salgado) reference is applied, here, as evidentiary support. Specifically, Salgado describes the procedure of Sousa and explains: an acidic solution containing chitosan and metal ions is added to a solution having an alkaline pH which forms spheres composed of chitosan polymer and metal hydroxide. Subsequent calcination leads to metal oxide spheres (p.1502, column 1, line 44 – column 2, line 21).
Accordingly, as evidenced from the teaching of Salgado, the process of Sousa necessarily forms metal hydroxide spheres (i.e. aluminum and iron hydroxide spheres) when adding the iron-aluminum-chitosan solution to the aqueous ammonium hydroxide.
Regarding the limitation: wherein the first granular material and the second granular material are mixed in a proportion such that a ratio of iron (Fe) to aluminum (Al) is between 0.5 and 3.5 by weight, Sousa discloses spherical hybrid sorbents of aluminum and iron oxide were synthesized using a method in which the materials were prepared with different molar ratios of aluminum and iron containing 0%, 10 %, 30%, 50%, and 100% of iron designated as 100Al, 10FeAl, 30FeAl, 50FeAl, and 100Fe (see p. 144, section 2.1, paragraph 1). Sousa discloses the iron and aluminum contents of the different adsorbents. For the 50FeAl: Fe: 21.2% (by weight) and Al: 21.0% (by weight) (see Table 1 at p. 146). The ratio for iron (Fe) / aluminum (Al) is 21.2 / 21 = 1 (ratio falls within the claimed ratio of between 0.5 and 3.5 by weight).
Regarding the limitation: wherein the second granular material has an Al content comprised in aluminum hydroxide phases of at least 30% by weight, the granular aluminum hydroxide (second granular material) phase formed has an aluminum content of 34.6% by weight (at least 30% by weight – percentage composition of aluminum in aluminum hydroxide) (falls within the claimed range).
Regarding the limitation: wherein the mixture is subjected to a thermal treatment at a temperature between 400 oC and 950 oC to obtain the sorbent material comprising a first phase rich in iron oxides bound by a matrix rich in aluminum oxide, Sousa discloses that following the formation of the gel spheres (mixture), the spheres are heated (thermal treatment) at 550 oC (between 400 oC and 950 oC) to eliminate the chitosan to obtain iron/aluminum oxide spheres having an iron oxide phase and an aluminum oxide phase (sorbent material) (first phase rich in iron oxides bound by a matrix rich in aluminum oxide). Thus, Sousa teaches that a temperature within the claimed range is effective in producing a sorbent material comprising a first phase rich in iron oxides and bound by a second phase rich in aluminum oxide.
Claim 2: Regarding the limitation: The method of claim 1, wherein the second granular material comprises amorphous aluminum hydroxide, Sousa discloses the spheres material comprises gel spheres of aluminum and iron hydroxides (amorphous). Following calcination, the organic chitosan is eliminated from the gel spheres causing a reduction in diameter - a spherical pellet is formed allowing for better results and uniform packing (see p.145, Characterization of Adsorbents; Fig. 1).
Claim 3: Regarding the limitation: wherein the first granular material comprises iron oxide, iron hydroxide and/or iron oxide-hydroxide, Sousa discloses iron hydroxide / iron oxide (first granular material) (see Abstract; page 144, column 1, lines 18-20). 
Claim 4: Regarding the limitation: The method of claim 1, wherein the first granular material comprises amorphous iron hydroxide, Sousa discloses the spheres material comprises gel spheres of aluminum and iron hydroxides (amorphous). Following calcination, the organic chitosan is eliminated from the gel spheres causing a reduction in diameter - a spherical pellet is formed allowing for better results and uniform packing (see p.145, Characterization of Adsorbents; Fig. 1).
Claim 5: Regarding the limitation: The method of claim 1, wherein an Fe content of the first granular material is at least 30% by weight, Sousa, as modified by Salgado, discloses a material of iron hydroxide (first granular material). Iron (II) hydroxide has an iron content of 62 % by weight (molecular weight Fe(OH)2 = 89.86 grams). Iron content = 55.84/89.86 = 62 % (falls within the claimed range of at least 30 % by weight). Iron content for iron (III) hydroxide (molecular weight for Fe(OH)3 = 106.87) = 55.84/106.87 = 52.2 % (falls within the claimed range of at least 30% by weight).
Claim 6: Regarding the limitation: The method of claim 1, wherein one or both of the first granular material and the second granular material comprise an organic fraction of at least 10% by weight of the respective granular material, Sousa discloses using 2.5 ratio (at least 10 % of the respective granular material) of chitosan (organic fraction) to metal ions (Fe and/or Al) (one or both the first granular material and the second granular material) for the sphere synthesis (see p.144, Section 2.1, second paragraph).
Claim 9: Regarding the limitation: The method of claim 1, wherein the thermal treatment comprises drying the mixture at a temperature of 100 oC or less for at least 6 hours followed by calcining the mixture at a temperature between 400 oC and 750 oC, Sousa discloses gel spheres removed from ammonium hydroxide solution, which are then dried at room temperature (100 oC or less) for 96 hours (at least 6 hours), followed by heat treatment (calcining) at 550 oC (within the claimed range of between 400 oC and 750 oC) (see p. 144, section 2.1 Preparation of adsorbents). 
Claim 10: Regarding the limitation: The method of claim 1, wherein the mixture is pelletized in the presence of water to a granulate size between 0.5 mm and 15 mm prior to the thermal treatment, Sousa discloses the solution of Fe-Al-chitosan (mixture) is added to NH4OH aqueous solution (in the presence of water) to form gel spheres (pelletized in the presence of water) (see p. 144, Section 2.1, Preparation of Adsorbents). The adsorbent spheres have an average diameter of 1 mm (falls within the claimed granulate size of between 0.5 mm and 15 mm) before calcination (prior to thermal treatment) (see p. 145, Section 3.1, Characterization of the Adsorbents).
Claim 17: Regarding the limitation: The method of claim 1, further comprising: utilizing the sorbent material to remove at least one of a phosphate and an arsenic from a liquid, Sousa discloses method of producing a sorbent material (method of manufacturing a sorbent material) for adsorption of phosphate from liquid (see p. 143, Introduction) (at least one of phosphate and arsenic) using hybrid spheres containing iron oxide and aluminum oxide (using the sorbent material) (see Title; Abstract).
Claim 18: Regarding the limitation: The method of claim 1, wherein the obtained sorbent material has a ratio of Fe to Al of between 0.5 and 3.5 by weight, and wherein the sorbent material has a compressive strength of at least 3 MPa, Sousa discloses spherical hybrid sorbents of aluminum and iron oxide were synthesized using a method in which the materials were prepared with different molar ratios of aluminum and iron containing 0%, 10 %, 30%, 50%, and 100% of iron designated as 100Al, 10FeAl, 30FeAl, 50FeAl, and 100Fe (obtained absorbent material) (see p. 144, section 2.1, paragraph 1). Sousa disclose that the iron and aluminum contents of the different adsorbents. For the 50FeAl: Fe: 21.2% (by weight) and Al: 21.0% (by weight) (see Table 1). The ratio of iron (Fe) / aluminum (Al) is 21.2/21 = 1 (which falls within the claimed ratio of between 0.5 and 3.5 by weight).
Specifically regarding the limitation of the sorbent material has a compressive strength of at least 3 MPa, Sousa, as modified by Salgado, does not specifically recite the compressive strength of the iron oxide-aluminum oxide adsorbents. 
However, the iron oxide and aluminum oxide sorbent and applicant’s claimed method are taught by Sousa and thus the resulting sorbent material is considered to necessarily possess the same compressive strength of at least 3 MPa.

16.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Adriano Freitas de Sousa et al. (Chemical Engineering Journal 210 (2012) 143-149) and Salgado et al. (Brazilian Journal of Chemical Engineering 36 (2019) 1501-1518), as applied to claims 1-6, 9-10, and 17-18 above, and further in view of Jingxi et al. (North China University of Water Resources and Electric Power).
Claim 7: Regarding the limitation: The method of claim 1, wherein the first granular material is, or is obtained from, iron-rich sludge from water treatment, Sousa in view of Salgado do not disclose using iron or aluminum originating from sources of iron-rich and/or aluminum sludges. 
However, Jingxi et al. (Jingxi hereafter) teach poly-aluminum chloride and poly-ferric sulfate are widely used coagulants for drinking water treatment. During drinking water treatment, alum sludge and iron sludge are created. Jingxi discloses that aluminum and iron sludges are potential phosphorus adsorbents because they are rich in aluminum and iron oxides (see Section I. Introduction; TABLE 1). Jingxi disclose that both the iron sludge and aluminum sludge are potential adsorbents for removal of phosphorus from wastewater and using the sludges would avoid landfill disposal of the sludges and unintended environmental problems (see section IV. Conclusions).
Jingxi, Sousa, and Salgado are considered analogous references because each is concerned with the removal of phosphorus from contaminated water sources using iron and aluminum oxides as sorbents.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used readily available sources rich in iron and aluminum oxides, such as the iron and aluminum waste sludges created at water treatment facilities - intended for landfill disposal - to potentially avoid unintended environmental problems.
Claim 8: Regarding the limitation: The method of claim 1, wherein the second granular material is, or is obtained from, alum sludge, Sousa in view of Salgado do not disclose using iron or aluminum originating from sources of iron and/or aluminum sludges. 
However, the above discussion of Jingxi applies herein. 
Jingxi, Sousa, and Salgado are considered analogous references because each is concerned with the removal of phosphorus from contaminated water sources using iron and aluminum oxides as sorbents.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used readily available sources rich in iron and aluminum oxides, such as the iron and aluminum waste sludges created at water treatment facilities - intended for landfill disposal - to potentially avoid unintended environmental problems.

17.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adriano Freitas de Sousa et al. (Chemical Engineering Journal 210 (2012) 143-149) and Salgado et al. (Brazilian Journal of Chemical Engineering 36 (2019) 1501-1518), as applied to claims 1-6, 9-10, and 17-18 above, and further in view of Schlegel et al. (US Application Number: 2002/0077249 A1).
Claim 11: Regarding the limitation: The method of claim 1, wherein one or both the first granular material and the second granular material have a particle size distribution with 90 percentile of particle diameter being smaller than or equal to 100 µm, the above discussions of Sousa and Salgado apply herein.
Sousa, as modified by Salgado, does not disclose that the particle sizes of the first and second granular materials have a diameter smaller than or equal to 100 µm (0.1 mm).
However, Schlegel et al. (Schlegel hereafter) disclose a method for producing absorbent pellets consisting essentially of iron oxide solidified with oxides of Al (Aluminum), Mg, and Ti for use in removing impurities as phosphorus and arsenic from liquids and gases (see Abstract; paragraphs [0001] – [0007]). Schlegel discloses incorporating aluminum oxide into an aqueous suspension of iron oxide, and drying the suspension until it reaches solid state and mechanically comminuting the material to the desired shape and size (see paragraphs [0024] – [0025]). Schlegel discloses the material can be obtained by mixing diverse phases of iron oxides or hydroxides with aluminum hydroxides in suspension or gelatinous form and dehydrating the mixture, and mechanically comminuting the material to the desired shape or size (see paragraph 0031]). Schlegel discloses the same process of forming iron and aluminum particles as that disclosed by Sousa and Salgado (see paragraph [0032]). Like Sousa, Schlegel discloses that iron oxide pigments are suitable for use and include structures based on α-Fe2O3, γ-Fe2O3 phases. These iron oxyhydroxides can be calcined to red iron oxides (see paragraph [0041]). Schlegel additionally discloses diameter particle sizes of up to 100 nm (0.1 µm) (diameter smaller than or equal to 100 µm) for iron oxyhydroxide particles and such particle diameters may be below 20 nm (see paragraph [0043]). Schlegel discloses that such nanoparticles possess a high resistance to mechanical, and fluid-mechanical, abrasion in comminuted form, where Sousa uses particle structures based on α-Fe2O3, γ-Fe2O3 phases of iron.
Schlegel, Sousa, and Salgado are considered analogous references because each is concerned with the removal of phosphorus from contaminated water sources using particles of iron and aluminum oxides.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used particle sizes for the first and second granular material having diameters of up to 100 µm (which falls within the claimed range of smaller than or equal to (100 µm) because Schlegel discloses that such nanoparticles possess a high resistance to mechanical, and fluid-mechanical, abrasion in comminuted form, where Sousa uses particle structures based on α-Fe2O3, γ-Fe2O3 phases of iron.
Specifically, regarding the limitation of a particle size distribution with 90 percentile, Sousa as modified by Schlegel does not disclose the claimed particle size distribution of 90 percentile.
However, Schlegel teaches that the sorbent material can be obtained by mixing diverse phases of iron oxides or hydroxides with aluminum hydroxides in suspension or gelatinous form and dehydrating the mixture, and mechanically comminuting the material to the desired shape or size (see paragraph 0031]). These iron oxyhydroxides can be calcined to red iron oxides (see paragraph [0041]). Schlegel additionally discloses diameter particle sizes of up to 100 nm (0.1 µm) (diameter smaller than or equal to 100 µm) for iron oxyhydroxide particles and such particle diameters may be below 20 nm (see paragraph [0043]). Schlegel demonstrates that the size of the particles is adjustable – thus being a result effective variable for the benefit provided therein - that such nanoparticles possess a high resistance to mechanical, and fluid-mechanical, abrasion in comminuted form.
The Sousa, Schlegel, and Salgado references are considered analogous as each reference is concerned with removing contaminants such as  from sources using iron/aluminum oxide sorbents.
	Accordingly, it would have been obvious  to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the size of the sorbent particles of Sousa, as modified, to achieve a desired result of particles having a high resistance to mechanical, and fluid-mechanical, abrasion in comminuted form. 
Also, in support thereof,  the claimed particle size cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Sousa, as modified by Schlegel, teaches the general conditions of the claim in the prior art, including the same interest of separating contaminants from liquids using the same iron and aluminum sorbent materials. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.

Prior Art of Record
18.	Bruno C. B. Salgado (Evaluation of the Photocatalytic Activity of SiO2 @TiO2 Hybrid Spheres in the Degradation of Methylene Blue and Hydroxylation of Benzene: Kinetic and Mechanistic Study); Schlegel et al. (US Publication: 2008/0272054 A1) teaches filtration unit comprising pellets or granules of iron oxide sorbents; Schlegel et al. (CA 2423178 A1) teaches adsorption container and iron oxide adsorbent; and Tiago Pinheiro Braga (Synthesis of Hybrid Spheres for the Dehydration of Ethylbenzene in the Presence of CO2) teaches producing iron/aluminum hybrid spheres using chitosan.


Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached at (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773